office_of_chief_counsel internal_revenue_service memorandum number release date cc psi postf-140485-12 uilc date date to associate area_counsel large business international from chief branch passthroughs special industries subject application of sec_7701 to sec_475 this memorandum responds to your request for assistance this advice may not be used or cited as precedent legend partnership x partnership y partnership z year year x ------------------------------------------- ------------------------------ ---------------------------------------- ------- ------- ------------ postf-140485-12 issue sec_1 does sec_7701 apply to the determination of gain_or_loss under sec_475 such that a dealer_in_securities determining year-end mark-to-market gain_or_loss on securities must treat the fair_market_value of the securities as being not less than the amount of nonrecourse indebtedness to which the securities are subject if sec_7701 does not apply to sec_475 do the principles established in 461_us_300 and 331_us_1 require a dealer_in_securities determining year-end mark-to-market gain_or_loss on securities to include in the amount_realized the amount of nonrecourse indebtedness to which the securities are subject conclusion sec_1 yes sec_7701 applies to sec_475 and a dealer_in_securities determining year-end mark-to-market gain_or_loss on securities must treat the fair_market_value of securities as being not less than the amount of nonrecourse indebtedness to which the securities are subject yes even if sec_7701 does not apply to sec_475 the principles in the crane and tufts cases do apply and a dealer_in_securities determining year-end mark- to-market gain_or_loss on securities must include in the amount_realized the amount of nonrecourse indebtedness to which the securities are subject facts partnership x partnership y and partnership z collectively the partnerships are commonly controlled entities that were treated as partnerships for federal_income_tax purposes during the years at issue originally created in year1 partnership x served as a traditional holding_company for partnership y and held a majority interest in partnership z historically partnership y and partnership z engaged in the business of originating and purchasing mortgage loans on the open market and issuing notes to third-party investors as mortgage backed securities in exchange for cash partnership y and partnership z treat the receipt of the cash as non-taxable loan proceeds the transactional documents reflect that the partnerships are not personally liable for the payment of the notes and the partnerships concede that the notes are nonrecourse liabilities to which the mortgage securities were subject therefore no issue is being raised as to the whether the notes are nonrecourse indebtedness to which the mortgage securities were subject the partnerships generally conducted this business through grantor trusts or other disregarded entities for federal tax purposes the partnerships treated the mortgage securities as their own assets postf-140485-12 in year partnership y sold some of its mortgage securities subject_to nonrecourse liabilities to partnership x partnership y included the amount of the nonrecourse liabilities in calculating its amount_realized on the sale and partnership x included the amount of the nonrecourse liabilities in calculating its basis in the purchased mortgage securities the partnerships treated themselves as dealers subject_to mark-to-market accounting under sec_475 and treated the mortgage securities as subject_to sec_475 in calculating the sec_475 mark-to-market gain_or_loss at the end of each year the partnerships did not include the nonrecourse liabilities to which the securities were subject in the determination of the fair_market_value of the mortgage securities thus to calculate the year-end sec_475 gain_or_loss the partnerships first compared the basis of each mortgage security to its respective fair_market_value without regard to the nonrecourse indebtedness which in many cases resulted in a loss amount the current loss the partnerships then compared the cumulative sec_475 gains and losses attributable to the mortgage security with the current loss and reported the difference as gain_or_loss on its tax_return for example assume one of the partnerships acquired a mortgage security for dollar_figure and later the same year incurred nonrecourse indebtedness of dollar_figure secured_by the mortgage security if the value of the mortgage security dropped to dollar_figure at the end of that year the partnership would report a dollar_figure mark-to-market loss during that year in the next year if the fair_market_value of the mortgage security dropped to dollar_figure with the nonrecourse debt remaining at dollar_figure the partnership would calculate a dollar_figure current loss but only report a dollar_figure loss deduction the difference between the dollar_figure cumulative loss and dollar_figure current loss on its tax_return so as to not double count the loss as a result of this treatment the partnerships claimed over dollar_figurex in mark-to-market loss deductions law and analysis issue application of sec_7701 to sec_475 sec_475 requires a dealer_in_securities to use a mark-to-market method_of_accounting for any securities that it holds in the case of inventory sec_475 applies and requires that the security be included in inventory at its fair_market_value under sec_475 any security not held as inventory and which is held at the end of the year shall be treated as if it were sold at its fair_market_value on the last business_day of the year and any gain_or_loss shall be recognized proper adjustment shall then be made in the amount of any gain_or_loss previously taken into account under sec_475 in a cca dated date we determined that partnership x was not a dealer_in_securities in year therefore the analysis in this cca regarding sec_7701 and crane tufts is an alternative argument with respect to partnership x in year postf-140485-12 sec_7701 clarification of fair_market_value in the case of nonrecourse indebtedness provides that for purposes of subtitle a in determining the amount of gain_or_loss or deemed gain_or_loss with respect to any property the fair_market_value of such property shall be treated as being not less than the amount of any nonrecourse indebtedness to which such property is subject sec_7701 was enacted in to reflect the rationale in tufts regarding the amount_realized for property subject_to nonrecourse debt the joint_committee on taxation explained that sec_7701 was to be limited in application to those code provisions which expressly refer to the fair_market_value of property in determining the amount of gain_or_loss with respect to certain transfers of property for example the joint_committee referenced sec_338 which creates a deemed sale of corporate assets that are subject_to a qualified_stock_purchase as a code section that is subject_to the fair_market_value definition in sec_7701 sec_475 was enacted in nine years after sec_7701 and does not contain any language precluding the application of sec_7701 in contrast several code sections enacted after sec_7701 expressly preclude sec_7701 from applying to the respective definitions of fair_market_value used therein see sec_357 nonrecourse_liability reduced by the lesser_of the fair_market_value of such other assets determined without regard to sec_7701 and d in no event shall the basis_of_property be increased above the fair_market_value of such property determined without regard to sec_7701 as previously discussed sec_475 contains a provision that dealers shall recognize gain_or_loss as if such security were sold for its fair_market_value on the last business_day of such taxable_year sec_475 emphasis added unlike sec_357 and sec_362 sec_475 does not preclude the application of sec_7701 it is generally assumed that congress is aware of existing law when it passes legislation 498_us_19 because sec_475 was enacted nine years after sec_7701 it should be assumed that congress intended sec_7701 to apply to the term fair_market_value in determining the deemed gain_or_loss under sec_475 therefore sec_7701 applies to sec_475 and in determining their year-end mark-to-market gain_or_loss on the mortgage securities the partnerships must treat the fair_market_value of the securities as being not less than the amount of nonrecourse indebtedness to which the securities are subject joint comm on tax'n 98th cong 2d sess general explanation of the revenue provisions of the fax reform act of pincite postf-140485-12 issue application of tufts and crane to sec_475 in crane v commissioner the supreme court dealt with the proper calculation of adjusted_basis and amount_realized for the disposition of property subject_to nonrecourse debt the court first determined that the basis of such property included the amount of nonrecourse mortgage used to purchase the property in determining the amount_realized upon sale of the property the court likewise included in the amount_realized the remaining nonrecourse debt assumed by the purchaser the court recognized that to do otherwise would have permitted the taxpayer to recognize a tax loss unconnected with any actual economic loss tufts u s pincite explaining the rationale of crane in dicta the court in crane observed obviously if the value of the property is less than the amount of the mortgage a mortgagor who is not personally liable cannot realize a benefit equal to the mortgage consequently a different problem might be encountered where a mortgagor abandoned the property or transferred it subject_to the mortgage without receiving boot that is not this case 331_us_1 pincite n in tufts the supreme court addressed the situation discussed in the crane dicta nonrecourse indebtedness exceeding the sale price in tufts real_estate developers who financed an apartment complex with nonrecourse debt included such debt in their basis for calculating depreciation_deductions as the real_estate market declined the developers sold the property for less than the adjusted_basis of the property and less than the amount of outstanding debt the developers claimed a loss on the sale based on the difference between the adjusted_basis and the sale price the supreme court rejected the taxpayers' position and held that the buyer's assumption of the nonrecourse debt should have been treated as part of the selling_price in determining the amount_realized by the selling taxpayers crane teaches that the commissioner may ignore the nonrecourse nature of the obligation in determining the amount_realized upon disposition of the encumbered property he thus may include in the amount_realized the amount of the nonrecourse mortgage assumed by the purchaser the rationale for this treatment is that the original inclusion of the amount of the mortgage in basis rested on the assumption that the mortgagor incurred an obligation to repay moreover this treatment balances the fact that the mortgagor originally received the proceeds of the nonrecourse loan tax-free on the same assumption unless the outstanding amount of the mortgage is deemed to be realized the mortgagor effectively will have received untaxed income at the time the loan was extended and will have received an unwarranted increase in the basis of his property the commissioner's interpretation of sec_1001 in this fashion cannot be said to be unreasonable postf-140485-12 tufts u s pincite the court's rationale was thus essentially one of symmetry that is if a tax_benefit is claimed and allowed from debts incurred under nonrecourse obligations the taxpayer must treat the transfer of these obligations as part of the consideration for a sale of the property see 85_tc_237 748_f2d_908 4th cir affg 80_tc_588 here partnership x received the tax_benefit of including the amount of the nonrecourse liabilities in calculating its basis in the mortgage securities it purchased from partnership y partnership y and partnership z received the tax_benefit of treating cash received in exchange for issuance of the mortgage backed securities as non- taxable loan proceeds therefore even if sec_7701 did not apply to sec_475 the partnerships’ omission of the nonrecourse indebtedness in determining the amount_realized under sec_475 fails to follow the symmetrical approach endorsed by the supreme court in crane and tufts this asymmetrical treatment resulted in the partnerships inappropriately claiming to recognize a tax loss unconnected with any actual economic loss case development hazards and other considerations postf-140485-12 postf-140485-12 this writing may contain privileged information any unauthorized disclosure of this writing may undermine the ability of the internal_revenue_service to protect the privileged information if disclosure is determined to be necessary please contact this office for our views postf-140485-12 please call benjamin weaver at if you have any further questions or marsha sabin at sincerely ________________________________ david r haglund chief branch office of the associate chief_counsel passthroughs special industries
